 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11   ANTHONY CABRERA,                           ) No. 5:19-cv-00484-MWF (JDE)
                                                )
12                       Plaintiff,             )
                                                ) ORDER DISMISSING
13                       v.                     )
                                                ) COMPLAINT
14   WEST VALLEY DETENTION                      )
                                                )
15   CENTER, et al.,                            )
                     Defendants.                )
16
17
           On March 18, 2019, Anthony Cabrera (“Plaintiff”), proceeding pro se,
18
     filed a civil rights complaint asserting claims for damages against governmental
19
     entities. Dkt. 1. The Complaint was not accompanied by a filing fee or a
20
     request to proceed in forma pauperis (“IFP”).
21
           All parties instituting any civil action in a district court, except an
22
     application for writ of habeas corpus, must pay a filing fee of $400. See 28
23
     U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to prepay
24
25
           1
             In addition to the $350 filing fee, civil litigants must pay an administrative fee
26
     of $50. See 28 U.S.C. § 1914 (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14). The additional fee does not apply to persons granted leave
     to proceed IFP. See id.
28
 1   the entire fee only if he is granted leave to proceed IFP under 28 U.S.C. §
 2   1915(a). See Andrew v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 3         Plaintiff has not prepaid the $350 filing or $50 administrative fee
 4   required to commence this civil action, nor has he submitted a properly
 5   supported request to proceed IFP.
 6         On March 26, 2019, the assigned magistrate judge issued an order
 7   advising Plaintiff of the deficiencies, directing Plaintiff to pay the filing fee or
 8   file a properly supported IFP request within 30 days, and warning Plaintiff that
 9   a failure to do so would result in a recommendation that the action be
10   dismissed. Plaintiff has still not paid the required filing fee, filed a request to
11   proceed IFP, or sought additional time in which to do so. See 28 U.S.C. §
12   1914(a); Andrews, 493 F.3d at 1051. Thus, his case cannot proceed. See 28
13   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
14         IT IS THEREFORE ORDERED that the case be immediately
15   DISMISSED without prejudice and Judgment be entered accordingly.
16
17   Dated: July 17, 2019
18                                                 ______________________________
                                                   MICHAEL W. FITZGERALD
19
                                                   United States District Judge
20
21
     Presented by:
22
23
     _________________________
24   JOHN D. EARLY
25   United States Magistrate Judge
26
27
28

                                               2
